Exhibit 10(gg)

PPL Corporation
Director and Named Executive Officer Compensation Matters

   Directors' Fee Revisions

   On October 22, 2004, the Board of Directors of PPL Corporation (the
"Company") revised the fees paid to non-employee directors. Effective January 1,
2005, the annual retainer of the non-employee directors was increased from
$79,000 to $85,000 (of which a minimum of $55,000 is allocated to a deferred
stock account under the Company's Directors Deferred Compensation Plan), the
compensation for Committee Chairs was changed from $1,000 per Committee meeting
to an annual cash retainer of $5,000 for the Committees that they chair, and a
new annual cash retainer of $30,000 was established for the Presiding Director.

   Named Executive Officer Base Salaries

   On January 27, 2005, the Compensation and Corporate Governance Committee
("C&CGC") of the Board of Directors of the Company approved the annual base
salaries (effective as of January 1, 2005) of the Company's "named executive
officers" (as defined in Item 402(a)(3) of Regulation S-K) after a review of
performance and competitive market data. The following table sets forth the
annual base salary levels of the Company's named executive officers for 2005 and
2004:



Name and Position

Year

Salary ($)

William F. Hecht
   Chairman, President and Chief
   Executive Officer

2005
2004


1,125,000
1,040,000


James H. Miller
   Executive Vice President and
   Chief Operating Officer

2005
2004


630,000
550,000


John R. Biggar
   Executive Vice President and
   Chief Financial Officer

2005
2004


495,000
470,000


Paul T. Champagne
   President-PPL EnergyPlus, LLC

2005
2004


400,000
400,000


Roger L. Petersen
   President-PPL Development
   Company, LLC

2005
2004


365,000
355,000


   Named Executive Officer Short-term Incentive Cash Awards for 2004 Performance

   On January 27, 2005, the C&CGC authorized annual incentive cash (i.e., bonus)
awards to each of the Company's named executive officers for 2004 performance.
The annual incentive cash awards were made pursuant to the Company's Short-term
Incentive Plan. The incentive cash awards were made to these executive officers
for the achievement of specific, independent goals established and measured by
the C&CGC. For 2004, the following award targets as a percentage of base salary
were established for each executive officer: Chief Executive Officer-100%;
Executive Vice Presidents-65%; and Senior Vice President and Presidents of
principal operating subsidiaries-50%. The annual incentive cash awards were made
by applying these target percentages to the percentage of goal attainment as
determined by the C&CGC. The goal categories for 2004 included specific
financial and operational measures for the Company and its subsidiaries designed
to enhance the Company's position for success in the competitive market. The
weightings for each of these categories are generally allocated 60% to the
Company's earnings per share and enhanced shareowner value, and 40% to the
financial and operational performance of the Company's principal operating
subsidiaries. Included in the operating goals were specific requirements tied to
compliance with the Sarbanes-Oxley Act of 2002. In the case of Messrs. Champagne
and Petersen, more weight was given to the performance of the particular
operating subsidiary for which each is a President.

   The following table sets forth the annual incentive cash awards for the named
executive officers based on 2004 performance:



Name and Position

Bonus ($)

William F. Hecht
   Chairman, President and Chief
    Executive Officer

1,252,200

James H. Miller
   Executive Vice President and
    Chief Operating Officer

430,400

John R. Biggar
   Executive Vice President and
    Chief Financial Officer

367,800 (1)

Paul T. Champagne
   President-PPL EnergyPlus, LLC

238,800

Roger L. Petersen
   President-PPL Development
    Company, LLC

213,700


(1)

 

Includes $183,900 that Mr. Biggar exchanged for restricted stock units under the
terms of the Company's Cash Incentive Premium Exchange Program.

   Also, on January 27, 2005, the C&CGC awarded cash bonus payments to Messrs.
Champagne and Petersen of $15,000 and $10,000, respectively.

   Named Executive Officer Long-term Incentive Equity Awards

   On January 27, 2005, the C&CGC authorized grants to the Company's named
executive officers of long-term incentive equity awards pursuant to the
Company's Incentive Compensation Plan. These grants consisted of restricted
stock units and stock option awards. The grants of restricted stock units with a
three-year restriction period were based on the achievement of two components
established by the C&CGC in 2004 and measured by the Committee in January 2005:
(i) sustained financial and operational results and (ii) specific strategic
objectives designed to enable the Company to continue to provide value to its
shareholders. Sustained financial and operational achievement was determined by
averaging the most recent three years of annual performance measures used for
the annual cash awards. Strategic objectives were related to increasing
shareowner value through implementation of certain long-term corporate
initiatives, including actions to influence the evolution of government policies
toward more competitive markets, develop an internal corporate structure to
optimize PPL's wholesale hedging strategy, develop and retain management skills
and establish the financial profile necessary to optimize growth opportunities
when the wholesale electricity markets strengthen.

   For 2004, the following long-term incentive equity award targets as a
percentage of base salary were established for each executive officer:



Long-term Incentive Program

Restricted Stock Units

Stock Options

(Targets as % of Salary)

Name and Position

Sustained
Financial and
Operational
Results

Strategic
Objective
Results

Stock Price
Performance

Chief Executive Officer

75%

75%

150%

Executive Vice Presidents

60%

60%

120%

Senior Vice President and Presidents of principal
   operating subsidiaries

40%

40%

80%



   The following table sets forth the long-term incentive equity awards made in
January 2005 to the named executive officers:



Name and Position

Restricted
Stock Units
(1)

Stock
Options(2)

William F. Hecht-
Chairman, President and Chief Executive Officer

30,400

184,120

James H. Miller-
Executive Vice President and Chief Operating Officer

12,860

77,900

John R. Biggar-
Executive Vice President and Chief Financial Officer

15,820 (3)

66,570

Paul T. Champagne-
President-PPL EnergyPlus, LLC

6,230

37,770

Roger L. Petersen-
President-PPL Development Company, LLC

5,530

33,520


(1)

 

The number of restricted stock units awarded are equivalent to the dollar value
(based upon the closing price per share of PPL Corporation's common stock on the
date of grant) of the percentage applied to base pay in effect at the end of
2004.

(2)

 

The exercise price of the stock option awards is $53.32. The stock options vest
over a three-year period from the date of grant in equal installments and expire
no later than January 27, 2015.

(3)

 

Includes 4,830 restricted stock units granted to Mr. Biggar pursuant to the
terms of the Company's Cash Incentive Premium Exchange Program.

   Additional information for this item will be set forth in the sections
entitled "Compensation of Directors," "Summary Compensation Table" and "Report
of the Compensation and Corporate Governance Committee Regarding Executive
Compensation" in the Company's 2005 Notice of Annual Meeting and Proxy
Statement, which will be filed with the Securities and Exchange Commission not
later than 120 days after December 31, 2004, and which information is
incorporated herein by reference.